      Case 1:21-cr-00046-ERK Document 50 Filed 02/21/21 Page 1 of 3 PageID #: 387


                              UNITED STATES DISTRICT COURT
                                    District of New York


UNITED STATES OF AMERICA, )                              Case No: 21-MJ-50
      Plaintiff,          )
      versus              )
                          )
Kaveh L. Afrasiabi,       )
      Defendant.          )



     DEFENDANT’S LETTER TO THE COURT REGARDING THE TREACHERY OF US
    COMPLAINT AGAINST HIM WITH RESPECT TO HIS AL-JAZEERA APPEARANCE ON
                            PANAM LOCKERBIE


         Defendant Afrasiabi, pro se, wishes to bring to the court’s attention a specific example of
treachery in the US complaint against him, reflected in Afrasiabi’s communication to US attorney
Richardson, dated February 21, 2021:
         “Below is a clear example of treachery in the complaint against me, with respect to my
2014 appearance on Al-Jazeera on the PANAM in Lockerbie, which you and your esteemed
colleagues have cited to incriminate me, by simply citing one sentence from a long email listed
below, which clearly shows my expert opinion on the Al-Jazeera's defamation of Iran was correct,
in light of the December 2020 US indictment of Libyans for the PANAM bombing without any
mention of Iran. US has simply reiterated the finding of the judges in the Netherland court that
found the government of Libya responsible for that atrocity. Yet, the Al-Jazeera program claimed
that Iran was behind it and made it look like a private report was commissioned by the UK
government. I subsequently wrote an article calling for Iran to file a big law suit against Al-
Jazeera since their program was on the front pages of British papers. Like me, a former FBI
agent was also on that program and strongly objected to its content and message. That program
was quickly taken off the air and no one could see it on their website afterward.
The link for my article, titled the Case For A Lawsuit Against Al-Jazeera, is as follows:

http://www.iranreview.org/content/Documents/The-Case-for-A-Law-Suit-Against-AlJazeera.htm

And here is my email to an Iranian official, who I had ran into at a UN celebration of Iran new year
who told me Al-Jazeera had contacted them and were looking for an Iran expert and asked me if I
was interested. I knew little about Lockerbie and agreed after receiving from Al-Jazzera producers
a copy of the "Bird report" on Lockerbie and compared it to the Netherland court's finding that
contradicted it. There was absolutely nothing wrong with this matter, yet somehow turned by US
Government as an example of my wrongdoing. This is not fair. Below is my email to Iran's
Mission, again calling on Iran to sue Al-Jazeera. They replied that they had contacted a lawyer
after receiving my expert recommendation, as an international affairs consultant to Iran's mission.
Here is my email, which in candor the US Government should have quoted in its entirety but did
not, as part of your strategy of half-truths and the like:

"
    Case 1:21-cr-00046-ERK Document 50 Filed 02/21/21 Page 2 of 3 PageID #: 388


From: Kaveh Afrasiabi
>>To: Hamid Babaei
>>Sent: Wednesday, March 12, 2014 11:22 PM
>>Subject:
>>
>>
>>
>>Ba salam,
>>        My interview segment is censored on AlJazeera website and tonight they told me there is
no link available! Obviously the program that included the former FBI agent slamming it was too
much for them.
>>         This documentary clearly follows the aim of acting as a catalyst for re-opening the file and
demonizing Iran. The two parents of victims are recruited for this purpose. The US reaction has
been lukewarm but not in Europe, so there is need to put enormous pressure on Doha to stop it or
face dire consequences. Tehran media should start attacking Qatar now.
>>         This documentary was a major conspiracy against Iran. It sold old news as new with the
help of two hired investigators trashing the Lockerbie court finding. The producers lied by making
it look like there is new evidence from a secret report commissioned by British government and,
yet, on the "Consider this" show that I was also on, Bill Cran admitted that the "Bird" report was
written by a former New York prosectuor, Jessica De Grazia, who is hired by the defense
team. The FBI agant, Richard Marquise, who was on the program objected to everything claimed
by this documentary. The program claims they obtained classified intelligence documents without
actually citing any document, another big lie.
>>
>>         I have sent you the transcript of the documentary that shows there is no content in the
section interviewing a person named Khreesat who is mentioned as an agent of Jordanian
government in the court opinion. Not only they fail to say this, worse, they cite "source close to
Khreesat" who says Iran was behind it.
>>
>>         There are several other weaknesses in the documentary. For example they use Mesbahi
to accuse Iran but this puts them at odds with the message of the program that Libya had no role,
compared to him who says Iran contacted Libya and PFLP. So they make limited use of Mesbahi,
who is discredited in the intelligence community.
>>          I strongly believe Iran should make serious threat of a 500 million dollar law suit against
AlJazeera. This would act as a brake on their current plan and might put a stop. Soft diplomacy
does not answer this specific situation."

  In light of the above-mentioned irrefutable evidence of impropriety on your part reflected in the
complaint, I suggest you revise the complaint and put this whole email in it so the readers can
decide who is right.”

Respectfully Submitted,

Kaveh L. Afrasiabi, Pro Se


Certificate of Copy: A true copy of this Letter has been served on the Government on this date,
02/21/21, under the pains and penalties of perjury.

Kaveh L. Afrasiabi
Case 1:21-cr-00046-ERK Document 50 Filed 02/21/21 Page 3 of 3 PageID #: 389
